RIVES, Circuit Judge, with whom Circuit Judges DYER and SIMPSON join
(dissenting):
The judicial function is to determine not what the law should be, but what Congress, after hearings, conflict, compromise and change, finally enacted into law. That decision should be influenced neither by the appealing facts of this particular case nor by other factual situations in which the Congress may have had reason to believe that forced association in participant amusements might arouse antagonism or conflict, for the same statute must apply to the broad spectrum of eases which includes both extremes. The law which Congress intended to enact seems to me to be carefully and correctly - stated in the able *354opinion of the district court which finds ample support in the legislative history documented in the appendix to this Court’s opinion on original hearing. Being convinced that the judgment of the district court should be affirmed, I respectfully dissent.